UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A* QUARTERLY REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 TRANSITION REPORT UNDER SECTION 13 or 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-7092 RELIABILITY INCORPORATED (Name of registrant in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 410 Park Avenue - 15th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 231-8359 (Issuer’s telephone number, including area code) Check whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days. YES x NO o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date 13,513,333 shares of Common Stock, no par value, as of May3, 2012. * On May 3, 2012, Registrant filed Form 10-Q for the period ended March 31, 2012 prior to the completion of the review of its interim financial statements by its independent registered public accounting firm. The accompanying filing is intended to supersede the May 3, 2012 filing.Review of the interim financial statements has been completed, as evidenced by the Report of Independent Registered Public Accounting Firm that appears on Page 3. RELIABILITY INCORPORATED Quarterly Report on Form10-Q For the Three Months Ended March 31, 2012 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Reportof Independent Registered Public Accounting Firm 3 Balance Sheets as of March 31, 2012 and December 31, 2011 (Unaudited) 4 Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the Three Months ended March 31, 2012 and 2011 (Unaudited) 6 Notes to Unaudited Financial Statements 7-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9-10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II. OTHER INFORMATION 11 Item 6. Exhibits 12 Signatures 13 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Reliability Incorporated: We have reviewed the accompanying balance sheets of Reliability Incorporated (Company) as of March 31, 2012 and December31, 2011, and the related statements of operations and cash flows for the three months ended March 31, 2012 and 2011. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has no operating activities. It is now a shell company and its future plans are uncertain. These factors raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ramirez Jimenez International CPA’s Irvine, California May 8, 2012 3 Item1. Financial Statements RELIABILITY INCORPORATED UNAUDITED BALANCE SHEETS (In thousands, except share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ 12 $ 4 Total current assets 12 4 Total Assets $ 12 $ 4 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued liabilities $ 2 $ 9 Loans from officers 0 5 Total current liabilities 2 14 Stockholders’ equity (deficit): Common stock, without par value; 20,000,000 shares authorized; 13,867,633 and 12,367,633 shares issued respectively Accumulated deficit ) ) Less treasury stock at cost, 354,300 shares ) ) Total stockholders’ equity (deficit) 10 ) $ 12 $ 4 The accompanying notes are an integral part of these statements. 4 RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended March 31, Operating expenses: General and administrative $ 4 $ 3 Total cost and expenses 4 3 Operating loss (4 ) (3 ) Provision for income taxes 0 0 Net Loss $ (4 ) $ (3 ) Basic and diluted loss per share $ Nil $ Nil Weighted average shares: Basic Diluted The accompanying notes are an integral part of these statements. 5 RELIABILITY INCORPORATED UNAUDITED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ (4 ) $ (3 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable and accrued liabilities (7 ) (8 ) Net cash used by operating activities ) ) Cash flows from financing activities: Issuance of stock for cash 19 13 Net cash provided by financing activities 19 13 Net increase in cash and cash equivalents 8 2 Cash and cash equivalents: Beginning of period 4 2 End of period $ 12 $ 4 Supplemental disclosure of cash flow information: - Cash paid during the period for: Interest $
